                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION



JAMES SHAFFER, et ux., et al.                        )
                                                     )
               Plaintiffs,                           )
                                                     )
HMC/CAH Consolidated, Inc.,                          )
                                                     )
               Nominal Plaintiff                     )       Case No. 4:18-cv-00601-NKL
                                                     )
       v.                                            )
                                                     )       SHAREHOLDER DERIVATIVE
                                                     )       COMPLAINT
HEALTH ACQUISITION COMPANY LLC,                      )
    et al.                                           )              )
                                                     )       (Jury Trial Demanded)
               Defendants                            )



                                      CERTIFICATE OF SERVICE

       This certifies that on August 2, 2019 undersigned counsel for Plaintiffs served Plaintiffs’

Second Request for Production of Documents to Defendant Health Acquisition Company LLC

and this certificate of service by email to counsel of record for Defendants HAC, Steven White

and Paul Nusbaum and on Jorge Perez at APBJAP@GMAIL.COM and said date filed this

certificate of service with the clerk of the court using the CM/ECF system for service on all

counsel of record.


                                                         Wood Law Office LLC
                                                         By: /s/C. Brooks Wood
                                                         C. Brooks Wood, Mo. Bar 24077
                                                         1600 Genesee St., Ste. 455
                                                         Kansas City, Missouri 64102
                                                         816-469-5005
                                                         bwood@bwoodlawllc.com


                                                1
         Case 4:18-cv-00601-NKL Document 103 Filed 08/02/19 Page 1 of 2
                                                Attorney for Plaintiffs




                                          2
138518660   Case 4:18-cv-00601-NKL Document 103 Filed 08/02/19 Page 2 of 2
